                                                     Case 3:18-cv-00527-LRH-WGC Document 70 Filed 03/12/20 Page 1 of 2



                                                 1   Bart K. Larsen, Esq.
                                                     Nevada Bar No. 8538
                                                 2   SHEA LARSEN
                                                     1731 Village Center Circle, Suite 150
                                                 3   Las Vegas, Nevada 89134
                                                     Telephone: (702) 471-7432
                                                 4   Fax: (702) 926-9683
                                                     Email: blarsen@shea.law
                                                 5
                                                     Attorneys for Defendant
                                                 6   Kenneth Cannata

                                                 7

                                                 8                              UNITED STATES DISTRICT COURT

                                                 9                                      DISTRICT OF NEVADA
                                                10                                                  ***
                                                11    HP TUNERS, LLC,                                     Case No. 3:18-cv-00527-LRH-WGC
        1731 Village Center Circle, Suite 150




                                                12                                         Plaintiff,
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                                                            vs.
                  (702) 471-7432




                                                14
                                                      KENNETH CANNATA,
                                                15
                                                                                         Defendant.
                                                16
                                                                                     APPEARANCE OF COUNSEL
                                                17

                                                18   To:    The clerk of the court and all parties of record

                                                19          I am admitted and authorized to practice before this Court, and I appear in this case as counsel

                                                20   for Defendant Kenneth Cannata.

                                                21          Dated this 12th day of March 2020.

                                                22                                                            SHEA LARSEN

                                                23                                                            /s/ Bart K. Larsen, Esq.
                                                                                                              Bart K. Larsen, Esq.
                                                24                                                            Nevada Bar No. 8538
                                                                                                              1731 Village Center Circle, Suite 150
                                                25                                                            Las Vegas, Nevada 89134

                                                26                                                            Attorneys for Defendant Kenneth Cannata

                                                27

                                                28

                                                                                                        -1-
                                                     Case 3:18-cv-00527-LRH-WGC Document 70 Filed 03/12/20 Page 2 of 2



                                                 1                                 CERTIFICATE OF SERVICE

                                                 2          Pursuant to FRCP 5(b), I hereby certify that on March 12, 2020, I served a copy of the

                                                 3   foregoing NOTICE OF APPEARANCE via the Court’s Notice of Electronic Filing to all

                                                 4   persons listed on the United States District Court CM/ECF Confirmation Sheet.

                                                 5

                                                 6

                                                 7                                             By: /s/ Bart K. Larsen, Esq.

                                                 8

                                                 9
                                                10

                                                11
        1731 Village Center Circle, Suite 150




                                                12
             Las Vegas, Nevada 89134
SHEA LARSEN




                                                13
                  (702) 471-7432




                                                14

                                                15

                                                16

                                                17

                                                18

                                                19

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28

                                                                                                -2-
